Citation Nr: 0205272	
Decision Date: 05/28/02    Archive Date: 06/03/02

DOCKET NO.  00-05 862	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Detroit, Michigan


THE ISSUE

Entitlement to service connection for postoperative residuals 
of the lumbar spine.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

James R. Siegel, Counsel


INTRODUCTION

The veteran served on active duty for more than twenty years, 
prior to his retirement in October 1995.

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from a July 1998 rating decision of the Regional 
Office (RO) that denied the veteran's claim for service 
connection for a low back disability.  


FINDINGS OF FACT

1.  The veteran was treated for low back problems during 
service.

2.  Degenerative changes of the lumbosacral spine were 
present on an X-ray study during service.

3.  The veteran underwent a laminectomy about two years after 
his retirement from service, and his current low back 
disability may not be disassociated from the in-service 
findings.


CONCLUSION OF LAW

Postoperative residuals of the lumbar spine were incurred 
during active service.  38 U.S.C.A. §§ 1110, 1131 (West Supp. 
2001).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Legislation enacted during the course of this appeal has 
eliminated the well-grounded claim requirement, has expanded 
the VA's duty to notify the claimant and the representative, 
and has enhanced its duty to assist a claimant in developing 
the facts pertinent to the claim.  38 U.S.C.A. § 5100 et seq. 
(West Supp. 2001).  Since these legislative changes serve to 
eliminate the "gatekeeping" function in the VA claims 
process imposed by the standard for a well-grounded claim, 
see, e.g., Hensley v. West, 212 F.3d 1255, 1260 (Fed. Cir. 
2000), the Board is of the opinion that the new legislative 
changes are more favorable to the veteran.  See Karnas v. 
Derwinski, 1 Vet. App. 308, 312-13 (1991).  Thus, given that 
the changes articulated in the new legislation are less 
stringent than the function served by requiring a claimant to 
establish a well-grounded claim, the Board determines that no 
prejudice will result to the veteran by the Board's 
consideration of this matter.  See Bernard v. Brown, 4 Vet. 
App. 384, 393-94 (1993).

The Board finds that VA has met its duty to notify and assist 
in the veteran's case.  In light of the determination in this 
case, the Board concludes that there is sufficient evidence 
on which to adjudicate the claim.  

The record discloses that the July 1998 rating decision 
provided the veteran with the reasons and bases for the 
denial of service connection for a low back disability.  The 
December 1999 statement of the case and the March and June 
2001 supplemental statements of the case provided the veteran 
with the applicable criteria for a grant of service 
connection.  These notification letters were sent to the 
veteran's latest address of record, and correspondence copies 
were mailed to the veteran's accredited representative, the 
Disabled American Veterans.  These notifications were not 
returned by the United States Postal Service as 
undeliverable, see Mindenhall v. Brown, 7 Vet. App. 271, 274 
(1994) (citing Ashley v. Derwinski, 2 Vet. App. 62, 64-65 
(1992) (discussing that the presumption of regularity of the 
administrative process applies to notices mailed by the VA)), 
and thus the Board concludes that the veteran, and his 
representative, have received these determinations.

Accordingly, the Board finds that all facts have been 
developed to the extent possible.

Factual background

The service medical records disclose that the veteran was 
seen on a number of occasions for complaints of low back 
pain.  In January 1977, he complained of low back pain for 
one week.  It was noted that he had been lifting heavy boxes 
and developed a dull pain located in the muscles in the 
lumbar region.  Medication and hot soaks were prescribed.  
The veteran was seen on several occasions in June 1980 for 
complaints of back pain.  In July 1980, paravertebral muscle 
strain was diagnosed, and one week later, physical 
examination was positive for muscle spasm of the right 
paravertebral lumbar muscles.  Neurologic examination at that 
time revealed dull sensorineural discrimination of the right 
lower extremity.  In June 1981, an X-ray study of the 
lumbosacral spine revealed narrowing of the lumbosacral 
joints.  An X-ray study of the lumbosacral spine in July 1990 
revealed degenerative changes at the lower lumbar spine 
levels.  There was no evidence of bony abnormality.  Left 
sacroiliac strain was reported when the veteran was seen in 
April 1991.  The assessment was lower back pain.  On a report 
of medical history in February 1995, in conjunction with the 
retirement examination, the veteran related a history of 
recurrent back pain.  He noted that he had had pain in the 
lower back since 1987.  On the retirement examination in 
February 1995, the spine was normal.  

There were no pertinent complaints or findings at the time of 
a VA general medical examination in March 1996.

The veteran was admitted to a VA hospital in December 1997.  
He complained of low back pain for five to six years.  He 
related that the pain was increasing in intensity over the 
past two years.  He described significant numbness in the 
lower extremities.  A pre-operative magnetic resonance 
imaging revealed significant stenosis at the L2-3, 3-4, and 
4-5 levels, with significant disc herniation at the L4-5 
level.  A laminectomy was performed during the 
hospitalization.  

Additional private and VA medical records reflect treatment 
for complaints involving the low back.  

In December 2000, a VA physician noted that he had 
extensively reviewed the medical and claims folder of the 
veteran.  After reviewing all the pertinent information, it 
was his opinion that it was not likely that the veteran's 
symptoms and findings since 1997 were due to any chronic 
disease or injury shown in the service medical records.

A laminectomy of L2 through L 5 was again performed at a 
private hospital in February 2001.

Analysis 

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by service.  
38 U.S.C.A. §§ 1110, 1131.

The service medical records disclose that the veteran was 
seen periodically for complaints of low back pain.  In this 
regard, it is significant to point out that such complaints 
were not confined to a discrete period of time.  Rather, he 
reported low back pain in 1977, 1980, 1990 and 1991.  It must 
also be observed that degenerative changes were identified on 
an X-ray study of the lumbosacral spine in July 1990.  The 
Board acknowledges that while the veteran did report a 
history of recurrent back pain at the time of the retirement 
examination in February 1995, no abnormalities of the spine 
were found.  However, slightly more than two years after his 
retirement from service, a lumbar laminectomy was performed 
for spinal stenosis.  

The Board recognizes that the RO obtained an opinion from a 
VA physician regarding the etiology of the veteran's low back 
disability.  The physician concluded that it was unlikely 
that the back disorder was due to disease or injury in 
service.  Although the physician stated that he reviewed the 
record, it must be noted that the in-service X-ray study 
finding of degenerative changes was not addressed.  The Board 
emphasizes that the service medical records reflect repeated 
complaints of and treatment for low back pain.  In addition, 
the veteran underwent surgery on his low back approximately 
two years after his retirement.  There is no indication in 
the record of an acute injury to the lumbar spine following 
service.  The evidence against the veteran's claim consists 
of the opinion of the VA physician.  In contrast, the 
evidence supporting the veteran's claims consists of the in-
service medical findings including degenerative changes of 
the lumbar spine, and surgery just two years after service.  

Under the benefit of the doubt rule embodied in 38 U.S.C.A. 
§ 5107(b) (West Supp. 2001), in order for a claimant to 
prevail, there need not be a preponderance of the evidence in 
the veteran's favor, but only an approximate balance of the 
positive and negative evidence.  In other words, the 
preponderance of the evidence must be against the claim for 
the benefit to be denied.  Gilbert v. Derwinski, 1 Vet. App. 
49, 54 (1990).  Such a conclusion cannot be made in this 
case.  Accordingly, the Board finds that the evidence is in 
equipoise and, therefore, service connection for 
postoperative residuals of the lumbar spine is warranted.


ORDER

Service for postoperative residuals of the lumbar spine is 
granted.



		
	U. R. POWELL 
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

